ORDER

PER CURIAM.
Jessica Pope (Mother) appeals from the judgment of the Jefferson County Circuit Court terminating her parental rights to a daughter, M.E.R., and son, J.S.R. Mother contends that the trial court erred' in: (1) denying her motions to dismiss for lack of jurisdiction and finding jurisdiction proper in Jefferson County; and (2) finding that termination of her parental rights was in the best interests of the children. We affirm.
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).